Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 3-9, and 11-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches an electronic device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “An electronic device comprising: 
a display; 
a sight-line tracking module; 
a memory storing instructions; and 
at least one processor operatively coupled with the display, the sight-line tracking module and the memory, 
wherein the at least one processor is, on the basis of execution of the instructions, configured to: 
control the display to display at least one content; 
identify a content that a user stares at among the at least one content, based on information on a user’s sight-line tracked through the sight-line tracking module; 
in response to a movement of the user’s sight-line on the identified content being sensed, display, on the display, a dynamic user interface (UI) that is dynamically varied based on the movement of the user’s sight-line, wherein the dynamic UI feeds back that a command for executing the identified content is being inputted; 
in response to a path of the movement of the user’s sight-line satisfying a pre-designated condition, execute the identified content; 
identify whether the path of the movement of the user’s sight-line deviates from a region of the dynamic UI; and 
in response to the path of the movement of the user’s sight-line deviating from the region of the dynamic UI, control the display to inversely vary the varied dynamic UI at a specific speed to feed back that the command for executing the identified content being inputted is canceled after elapsing a designated time.”.
Referring to independent claim 9, the claim is allowed for same reason as set forth in independent claim 1.
Referring to claims 3-8 and 11-20 are allowable based upon dependent on independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624